


EXHIBIT 10.2


EDUCATION MANAGEMENT CORPORATION
AMENDED 2012 OMNIBUS LONG-TERM INCENTIVE PLAN


EDUCATION MANAGEMENT CORPORATION, a Pennsylvania corporation (the “Company”),
sets forth herein the terms of its Amended 2012 Omnibus Long-Term Incentive Plan
(the “Plan”), as follows:
 
1.    PURPOSE


The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, non-employee
members of the Board, key employees, consultants and advisors, and to motivate
such officers, non-employee members of the Board, key employees, consultants and
advisors to serve the Company and its Affiliates and to expend maximum effort to
improve the business results and earnings of the Company, by providing to such
persons an opportunity to acquire or increase a direct proprietary interest in
the operations and future success of the Company. To this end, the Plan provides
for the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units, unrestricted stock, annual incentive awards other
stock-based awards and cash awards. Any of these awards may, but need not, be
made as performance incentives to reward attainment of performance goals in
accordance with the terms hereof. Stock options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein.


2.    DEFINITIONS


For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:


2.1. “Affiliate” means any company or other trade or business that “controls,”
is “controlled by” or is “under common control” with the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including, without
limitation, any Subsidiary.


2.2. “Annual Incentive Award” means an Award that has a performance period that
generally is the Company’s fiscal year (currently July 1st through June 30th).


2.3. “Annual Incentive Target” means the amount of the Annual Incentive Award
payable under the Plan for a particular performance period upon attainment of
100% of the performance goals. The Annual Incentive Target may be expressed as a
percentage of Base Salary or a fixed amount of cash.


2.4. “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Annual Incentive Award, other Stock-based Award or
cash award under the Plan.
 
2.5. “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or an Affiliate to a Grantee that evidences
and sets out the terms and conditions of an Award.


2.6. “Base Salary” means the Grantee’s annualized rate of base cash salary in
effect on the 90th day of the performance period, provided however that Base
Salary (a) excludes bonuses, incentive compensation, employer contributions to
employee benefit plans, and other forms of irregular payments, reimbursements
and fringe benefits, and (b) includes any compensation that is deferred by the
Grantee under an employee benefit plan for the performance period. If a
Grantee’s rate of base cash salary




--------------------------------------------------------------------------------




changes after the 90th day of the performance period, the Grantee’s Base Salary
will be pro-rated accordingly.


2.7. “Board” means the Board of Directors of the Company.


2.8. “Business Combination” shall have the meaning set forth in Section 16.2.


2.9. “Cause” shall be defined as that term is defined in a Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means, as determined by the Company and unless otherwise
provided in an applicable Award Agreement with the Company or an Affiliate:
(i) engaging in any act, or failure to act, or misconduct that is injurious to
the Company or its Affiliates; (ii) gross negligence or willful misconduct in
connection with the performance of duties; (iii) conviction of (or entering a
plea of guilty or nolo contendere to) a criminal offense (other than minor
traffic offenses); (iv) fraud, embezzlement or misappropriation of funds or
property of the Company or an Affiliate; (v) material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreements, if any, between the Service Provider and the
Company or an Affiliate; (vi) the entry of an order duly issued by any
regulatory agency (including federal, state and local regulatory agencies and
self-regulatory bodies) having jurisdiction over the Company or an Affiliate
requiring the removal from any office held by the Service Provider with the
Company or prohibiting a Service Provider from participating in the business or
affairs of the Company or any Affiliate; or (vii) the revocation or threatened
revocation of any of the Company’s or any Affiliate’s government licenses,
permits or approvals, which is primarily due to the Service Provider’s action or
inaction and such revocation or threatened revocation would be alleviated or
mitigated in any material respect by the termination of the Service Provider’s
Services.


2.10. “Change in Control” shall have the meaning set forth in Section 16.2.


2.11. “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.


2.12. “Committee” means the Compensation Committee of the Board, or such other
committee as determined by the Board. The Compensation Committee of the Board
may, in its discretion, designate a subcommittee of its members to serve as the
Committee (to the extent the Board has not designated another person, committee
or entity as the Committee). The Board will cause the Committee to satisfy the
applicable requirements of any stock exchange on which the Common Stock may then
be listed. For purposes of Awards to Covered Employees intended to constitute
Performance Awards, to the extent required by Code Section 162(m), “Committee”
means all of the members of the Compensation Committee who are “outside
directors” within the meaning of Section 162(m) of the Code. For purposes of
Awards to Grantees who are subject to Section 16 of the Exchange Act,
“Committee” means all of the members of the Compensation Committee who are
“non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act.


2.13. “Company” means Education Management Corporation, a Pennsylvania
corporation, or any successor corporation.


2.14. “Common Stock” or “Stock” means a share of common stock of the Company,
par value $0.01 per share. 


2.15. “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code as qualified by Section 13.4 herein.






--------------------------------------------------------------------------------




2.16. “Disability” means, as determined by the Company and unless otherwise
provided in an applicable Award Agreement with the Company or an Affiliate, that
the Grantee is unable to perform each of the essential duties of such Grantee’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than 12 months; provided, however, that, with
respect to rules regarding expiration of an Incentive Stock Option following
termination of the Grantee’s Service, “Disability” means “permanent and total
disability” as set forth in Section 22(e)(3) of the Code.


2.17. “Effective Date” means September 27, 2013.


2.18. “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.


2.19. “Fair Market Value” of a share of Common Stock as of a particular date
shall mean (1) if the Common Stock is listed on a national securities exchange,
the closing or last price of the Common Stock on the composite tape or other
comparable reporting system for the applicable date, or if the applicable date
is not a trading day, the trading day immediately preceding the applicable date,
or (2) if the shares of Common Stock are not then listed on a national
securities exchange or national market system, or the value of such shares is
not otherwise determinable, such value as determined by the Board in good faith
in its sole discretion (but in any event not less than fair market value within
the meaning of Section 409A).


2.20. “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the beneficial interest, a foundation in
which any one or more of these persons (or the applicable individual) control
the management of assets, and any other entity in which one or more of these
persons (or the applicable individual) own more than fifty percent of the voting
interests.


2.21. “Grant Date” means, as determined by the Committee, the latest to occur of
(i) the date as of which the Committee approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof, or (iii) such other date as may be specified by the Committee
in the Award Agreement.


2.22. “Grantee” means a person who receives or holds an Award under the Plan.


2.23. “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.


2.24. “Incumbent Board” shall have the meaning set forth in Section 16.2.


2.25. “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.


2.26. “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.


2.27. “Option Price” means the exercise price for each share of Stock subject to
an Option.






--------------------------------------------------------------------------------




2.28. “Outside Director” means a member of the Board who is not an officer or
employee of the Company or an Affiliate, determined in accordance with the
requirements of Section 162(m) of the Code.


2.29. “Outstanding Company Common Stock” shall have the meaning set forth in
Section 16.2.
 
2.30. “Outstanding Company Voting Securities” shall have the meaning set forth
in Section 16.2.
2.31. “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 12) over a performance period of from
one (1) to five (5) years.


2.32. “Person” shall have the meaning set forth in Section 16.2.


2.33. “Plan” means this Education Management Corporation Amended 2012 Omnibus
Long-Term Incentive Plan.


2.34. “Principal Stockholders” means GS Capital Partners V Fund, L.P., a
Delaware limited partnership, GS Capital Partners V Offshore Fund, L.P., a
Cayman Islands exempted limited partnership, GS Capital Partners V GmbH & Co.
KG, a limited partnership formed under the laws of the Federal Republic of
Germany, GS Capital Partners V Institutional, L.P., a Delaware limited
partnership, Providence Equity Partners V L.P., a Delaware limited partnership,
Providence Equity Partners V-A L.P., a Delaware limited partnership, Providence
Equity Partners IV L.P., a Delaware limited partnership, Providence Equity
Operating Partners IV L.P., a Delaware limited partnership and Leeds Equity
Partners IV, L.P., a Delaware limited partnership.


2.35. “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock.


2.36. “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.


2.37. “Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 10 hereof.


2.38. “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section 10
hereof.


2.39. “SAR Exercise Price” means the per share exercise price of a SAR granted
to a Grantee under Section 9 hereof.


2.40. “SEC” means the United States Securities and Exchange Commission.


2.41. “Section 409A” shall mean Section 409A of the Code and all formal guidance
and regulations promulgated thereunder.


2.42. “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.


2.43. “Separation from Service” means a termination of Service by a Service
Provider, as determined by the Committee, which determination shall be final,
binding and conclusive; provided if any




--------------------------------------------------------------------------------




Award governed by Section 409A is to be distributed on a Separation from
Service, then the definition of Separation from Service for such purposes shall
comply with the definition provided in Section 409A.


2.44. “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.


2.45. “Service Provider” means an employee, officer, non-employee member of the
Board, consultant or advisor of the Company or an Affiliate.


2.46. “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.


2.47. “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code. 


2.48. “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
Subsidiary or with which the Company or an Affiliate combines.


2.49. “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.


2.50. “Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board under
Section 5.2 hereof.


2.51. “Transaction” shall have the meaning set forth in Section 16.1.


3.    ADMINISTRATION OF THE PLAN


3.1. General.


The Committee shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and bylaws and applicable law. Except as specifically provided in
Section 15 or as otherwise may be required by applicable law, regulatory
requirement or the articles of incorporation or the bylaws of the Company, the
Committee shall have full power and authority to take all actions and to make
all determinations required or provided for under the Plan, any Award or any
Award Agreement, and shall have full power and authority to take all such other
actions and make all such other determinations not inconsistent with the
specific terms and provisions of the Plan that the Committee deems to be
necessary or appropriate to the administration of the Plan; provided, that the
Board shall retain the right to exercise the authority of the Committee to the
extent consistent with applicable law and the applicable requirements of any
securities exchange on which the Common Stock may then be listed. The
interpretation and construction by the Committee of any provision of the Plan,
any Award or any Award Agreement shall be final, binding and conclusive. Without
limitation, the Committee shall have full and final authority, subject to the
other terms and conditions of the Plan, to: 


(i) designate Grantees;






--------------------------------------------------------------------------------




(ii) determine the type or types of Awards to be made to a Grantee;


(iii) determine the number of shares of Stock to be subject to an Award;


(iv) establish the terms and conditions of each Award (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options);


(v) prescribe the form of each Award Agreement; and


(vi) amend, modify, or supplement the terms of any outstanding Award including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.


To the extent permitted by applicable law, the Committee may delegate its
authority as identified herein to any individual or committee of individuals
(who need not be directors), including without limitation the authority to make
Awards to Grantees who are not subject to Section 16 of the Exchange Act or who
are not Covered Employees. To the extent that the Committee delegates its
authority to make Awards as provided by this Section 3.1, all references in the
Plan to the Committee’s authority to make Awards and determinations with respect
thereto shall be deemed to include the Committee’s delegate. Any such delegate
shall serve at the pleasure of, and may be removed at any time by the Committee.
 
3.2. Restrictions; No Repricing.


Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR that causes the Option or SAR to become subject to
Section 409A, without the Grantee’s written prior approval. Notwithstanding any
provision herein to the contrary, the repricing of Options or SARs is prohibited
without prior approval of the Company’s stockholders. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (A) changing the terms of an Option or SAR to
lower its Option Price or SAR Exercise Price; (B) any other action that is
treated as a “repricing” under generally accepted accounting principles; and
(C) repurchasing for cash or canceling an Option or SAR at a time when its
Option Price or SAR Exercise Price is greater than the Fair Market Value of the
underlying shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
under Section 16. Such cancellation and exchange would be considered a
“repricing” regardless of whether it is treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Grantee.
 
3.3. Award Agreements.


The grant of any Award may be contingent upon the Grantee executing the
appropriate Award Agreement. The Company may retain the right in an Award
Agreement to cause a forfeiture of the gain realized by a Grantee on account of
actions taken by the Grantee in violation or breach of or in conflict with any
employment agreement, non-competition agreement, any agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate thereof or
any confidentiality obligation with respect to the Company or any Affiliate
thereof or otherwise in competition with the Company or any Affiliate thereof,
to the extent specified in such Award Agreement applicable to the Grantee.
Furthermore, the Company may annul an Award if the Grantee is terminated for
Cause as defined in the applicable Award Agreement or the Plan, as applicable.






--------------------------------------------------------------------------------




If any of the Company’s financial statements are required to be restated, the
Company may recover all or a portion of any Award made to any Grantee with
respect to any fiscal year of the Company the financial results of which are
negatively affected by such restatement. The amount to be recovered shall be the
amount, as determined by the Committee, by which the affected Award exceeds the
amount that would have been payable had the financial statements been initially
filed as restated. In no event shall the amount to be recovered by the Company
be less than the amount required to be repaid or recovered as a matter of law.


3.4. Deferral Arrangement.


The Committee may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Stock units.
 
3.5. No Liability.


No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.


3.6. Book Entry.


Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.


4.    STOCK SUBJECT TO THE PLAN


Subject to adjustment as provided in Section 16 hereof, the maximum number of
shares of Stock available for issuance under the Plan shall be 20,900,000, plus
a number of shares equal to the number of shares subject to stock options
granted under the Company’s 2006 Stock Plan and the Company’s Omnibus Long-Term
Incentive Plan that are canceled, expired, forfeited, settled in cash, settled
by issuance of fewer shares than the number of shares underlying such stock
options or otherwise terminated without delivery of shares to the grantees
(excluding any shares that are canceled as the result of the 2012 Option
Exchange Program). 8,450,000 of such shares of Stock available for issuance
under the Plan shall be available for issuance pursuant to Incentive Stock
Options. Stock issued or to be issued under the Plan shall be authorized but
unissued shares; or, to the extent permitted by applicable law, issued shares
that have been reacquired by the Company. Subject to adjustments in accordance
with Section 15, the maximum number of each type of Award (other than cash-based
Performance Awards) intended to constitute “performance-based compensation”
under Code Section 162(m) granted to any Grantee in any thirty-six (36) month
period shall not exceed the following: Options: 20,900,000; SARs: 20,900,000;
Restricted Stock: 12,540,000; Restricted Stock Units: 12,540,000 and other
Stock-based Performance Awards (including Annual Incentive Awards): 10,450,000.
 
The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
Substitute Awards) and make adjustments in accordance with Section 16. If the
Option Price of any Option granted under the Plan, or if pursuant to
Section 18.3 the withholding obligation of any Grantee with respect to an Option
or other Award, is satisfied by tendering shares of Stock to the Company (by
either actual delivery or by attestation) or by withholding shares of Stock, the
number of shares of Stock issued net of the shares of Stock tendered or withheld
shall be deemed delivered for purposes of determining the maximum number of
shares of Stock




--------------------------------------------------------------------------------




available for delivery under the Plan. To the extent that an Award under the
Plan or a stock option granted under the Company’s 2006 Stock Option Plan or the
Company’s Omnibus Long-Term Incentive Plan is canceled, expired, forfeited,
settled in cash, settled by issuance of fewer shares than the number underlying
the Award or stock option, or otherwise terminated without delivery of shares to
the Grantee (excluding any shares that are canceled as the result of the 2012
Option Exchange Program), the shares retained by or returned to the Company will
be available under the Plan; and shares that are withheld from such an Award or
stock option granted under the Company’s 2006 Stock Option Plan or the Company’s
Omnibus Long-Term Incentive Plan, or separately surrendered by the Grantee in
payment of any exercise price or taxes relating to such an Award or stock option
shall be deemed to constitute shares not delivered to the Grantee and will be
available under Plan. In addition, in the case of any Substitute Award, such
Substitute Award shall not be counted against the number of shares reserved
under the Plan. References in this Section 4 to the “2012 Option Exchange
Program” are references to the option exchange program described in the related
Schedule 14C Information Statement to be filed with the SEC.


5.    EFFECTIVE DATE, DURATION, AND AMENDMENTS


5.1. Term; Stockholder Approval.


The Plan shall be effective as of the Effective Date. The Plan shall terminate
automatically on the ten (10) year anniversary of the Effective Date and may be
terminated on any earlier date as provided in Section 5.2. The Plan is subject
to approval by the stockholders of the Company, which approval must occur, if at
all, within 12 months of the Effective Date. Awards granted prior to such
stockholder approval shall be conditioned upon and shall be effective only upon
approval of the Plan by such stockholders on or before such date.


5.2. Amendment and Termination of the Plan.


The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company’s stockholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. Notwithstanding the foregoing, any amendment to
Section 3.2 shall be contingent upon the approval of the Company’s stockholders.
No Awards shall be made after the Termination Date. The applicable terms of the
Plan, and any terms and conditions applicable to Awards granted prior to the
Termination Date shall survive the termination of the Plan and continue to apply
to such Awards. No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, materially impair rights or obligations
under any Award theretofore awarded.


6.    AWARD ELIGIBILITY AND LIMITATIONS    


6.1. Service Providers.


Subject to this Section 6, Awards may be made to any Service Provider, including
any Service Provider who is an officer, Non-employee member of the Board,
consultant or advisor of the Company or of any Affiliate, as the Committee shall
determine and designate from time to time in its discretion.


6.2. Successive Awards.


An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.
 
6.3. Stand-Alone, Additional, Tandem, and Substitute Awards.




--------------------------------------------------------------------------------






Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Affiliate, or any
business entity to be acquired by the Company or an Affiliate, or any other
right of a Grantee to receive payment from the Company or any Affiliate. Such
additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Committee
shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award. The Committee shall have the
right, in its discretion, to make Awards in substitution or exchange for any
other award under another plan of the Company, any Affiliate, or any business
entity to be acquired by the Company or an Affiliate. In addition, Awards may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company or any Affiliate, in which the value of Stock
subject to the Award is equivalent in value to the cash compensation (for
example, Restricted Stock Units or Restricted Stock).


7.    AWARD AGREEMENT


Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Committee shall from time to time determine. Without limiting the foregoing,
an Award Agreement may be provided in the form of a notice which provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.


8.    TERMS AND CONDITIONS OF OPTIONS


8.1. Option Price.


The Option Price of each Option shall be fixed by the Committee and stated in
the related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value of a share
of Stock on the Grant Date; provided, however, that in the event that a Grantee
is a Ten Percent Stockholder as of the Grant Date, the Option Price of an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
be not less than 110 percent of the Fair Market Value of a share of Stock on the
Grant Date. In no case shall the Option Price of any Option be less than the par
value of a share of Stock.


8.2. Vesting.


Subject to Section 8.3 hereof, each Option shall become exercisable at such
times and under such conditions (including, without limitation, performance
requirements) as shall be determined by the Committee and stated in the Award
Agreement.


8.3. Term.


Each Option shall terminate, and all rights to purchase shares of Stock
thereunder shall cease, upon the expiration of ten (10) years from the Grant
Date, or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Committee and stated in the related Award
Agreement; provided, however, that in the event that the Grantee is a Ten
Percent Stockholder, an




--------------------------------------------------------------------------------




Option granted to such Grantee that is intended to be an Incentive Stock Option
at the Grant Date shall not be exercisable after the expiration of five
(5) years from its Grant Date.
 
8.4. Limitations on Exercise of Option.


Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the stockholders of the Company as provided herein or (ii) after the occurrence
of an event which results in termination of the Option.


8.5. Method of Exercise.


An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award. The minimum number of shares of Stock with
respect to which an Option may be exercised, in whole or in part, at any time
shall be the lesser of (i) the number set forth in the related Award Agreement
and (ii) the maximum number of shares available for purchase under the Option at
the time of exercise.


8.6. Rights of Holders of Options.


Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 16 hereof or the related
Award Agreement, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.


8.7. Delivery of Stock Certificates.


Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.


8.8. Limitations on Incentive Stock Options.


An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.


9.    TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS


9.1. Right to Payment.






--------------------------------------------------------------------------------




An SAR shall confer on the Grantee a right to receive, upon exercise thereof,
the excess of (i) the Fair Market Value of one share of Stock on the date of
exercise over (ii) the SAR Exercise Price, as determined by the Committee. The
Award Agreement for an SAR shall specify the SAR Exercise Price, which shall be
fixed at the Fair Market Value of a share of Stock on the Grant Date. SARs may
be granted alone or in conjunction with all or part of an Option or at any
subsequent time during the term of such Option or in conjunction with all or
part of any other Award. An SAR granted in tandem with an outstanding Option
following the Grant Date of such Option shall have a grant price that is equal
to the Option Price; provided, however, that the SAR’s grant price may not be
less than the Fair Market Value of a share of Stock on the Grant Date of the
SAR.








9.2. Other Terms.


The Committee shall determine at the Grant Date or thereafter, the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following Separation from Service or upon other conditions,
the method of exercise, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.


9.3. Term of SARs.


The term of a SAR granted under the Plan shall be determined by the Committee,
in its sole discretion; provided, however, that such term shall not exceed ten
(10) years.


9.4. Payment of SAR Amount.


Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Stock, as determined by the Committee) in an amount
determined by multiplying:


(i) the difference between the Fair Market Value of a share of Stock on the date
of exercise over the SAR Exercise Price; by


(ii) the number of shares of Stock with respect to which the SAR is exercised.






10.    TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS


10.1. Restrictions.


At the time of grant, the Committee may, in its sole discretion, establish a
period of time (a “restricted period”) and any additional restrictions including
the satisfaction of corporate or individual performance objectives applicable to
an Award of Restricted Stock or Restricted Stock Units in accordance with
Section 13.1 and 13.2. Each Award of Restricted Stock or Restricted Stock Units
may be subject to a different restricted period and additional restrictions.
Neither Restricted Stock nor Restricted Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the restricted
period or prior to the satisfaction of any other applicable restrictions.






--------------------------------------------------------------------------------




10.2. Restricted Stock Certificates.


The Company shall issue stock, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Committee
may provide in an Award Agreement that either (i) the Secretary of the Company
shall hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse, or
(ii) such certificates shall be delivered to the Grantee; provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Award Agreement.


10.3. Rights of Holders of Restricted Stock.


Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have rights as stockholders of the Company.
 
10.4. Rights of Holders of Restricted Stock Units.


10.4.1. Settlement of Restricted Stock Units.


Restricted Stock Units may be settled in cash or Stock, as determined by the
Committee and set forth in the Award Agreement. The Award Agreement shall also
set forth whether the Restricted Stock Units shall be settled (i) within the
time period specified in Section 18.9.1 for short term deferrals or
(ii) otherwise within the requirements of Section 409A, in which case the Award
Agreement shall specify upon which dates or events such Restricted Stock Units
shall be settled.


10.4.2. Voting and Dividend Rights.


Unless otherwise stated in the applicable Award Agreement, holders of Restricted
Stock Units shall not have rights as stockholders of the Company.


10.4.3. Creditor’s Rights.


A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.


10.5. Purchase of Restricted Stock.


The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the
related Award Agreement. If specified in the Award Agreement, the Purchase Price
may be deemed paid by Services already rendered. The Purchase Price shall be
payable in a form described in Section 11 or, in the discretion of the
Committee, in consideration for past Services rendered.






10.6. Delivery of Stock.






--------------------------------------------------------------------------------




Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to shares of Restricted Stock or Restricted Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.


11.    FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK


11.1. General Rule.


Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section 11.


11.2. Surrender of Stock.


To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price for Restricted Stock has been
paid thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already owned shares of Stock may be
authorized only at the time of grant.


11.3. Cashless Exercise.


With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the sales proceeds to the Company in payment of the
Option Price and any withholding taxes described in Section 18.3.


11.4. Other Forms of Payment.


To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including, but not
limited to, the Company’s withholding of shares of Stock otherwise due to the
exercising Grantee.








12.    TERMS AND CONDITIONS OF ANNUAL INCENTIVE AWARDS


12.1. Grant of Annual Incentive Awards.


Subject to the terms of the Plan, Annual Incentive Awards may be granted to
Grantees in such amounts and upon such terms, and at any time and from time to
time, as shall be determined by the Committee, subject to the terms of this
Section 12.


12.2. Eligibility to Receive Annual Incentive Awards.




--------------------------------------------------------------------------------






Except as otherwise provided in this Plan for Covered Employees, employees shall
become Grantees of an Annual Incentive Award only if they are employed on or
before March 15th of the applicable performance period or such other time as the
Committee, in its discretion, may designate, and are approved by the Committee
or any delegatee of the Committee to receive an Annual Incentive Award.


12.3. Performance Period for Annual Incentive Awards.


Unless otherwise determined by the Committee, the performance period for any
Annual Incentive Award generally shall be the Company’s fiscal year, which
currently begins July 1st and ends June 30th.


12.4. Determination of Annual Incentive Targets.


The Committee shall establish an Annual Incentive Target, the payment of which
shall be conditioned on achievement of 100% of the performance goals for the
performance period and the employment requirements set forth in this Plan.


12.5. Determination of Performance Goals.


Each performance period, the Committee shall establish the performance goals
based on one or more of the business criteria as selected by the Committee for
the Plan Year. The Committee also shall establish a formula for determining the
percentage of the Annual Incentive Target that may become payable based upon the
level of attainment of each performance goal for the performance period. In no
event, however, may the percentage of the Annual Incentive Target exceed the
maximum amount payable for Performance Awards as described under Section 13.2.4.
Annual Incentive Targets, performance goals, and business criteria may differ
from Grantee to Grantee.


12.6. Communication of Grants of Annual Incentive Awards.


Grants of Annual Incentive Awards shall be evidenced by Award Agreements with
Grantees in such form as the Committee shall, from time to time, approve. Award
Agreements shall state the Annual Incentive Target, the performance goals, the
percentages of the Annual Incentive Target that may become payable upon
achievement of different levels of the performance goals, and the terms and
conditions of payment of the Annual Incentive Award. Award Agreements shall be
delivered to Grantees on or as soon as administratively practicable after the
start of the performance period.


12.7. Determination of Annual Incentive Awards.


After the completion of each performance period, the Committee shall determine
the extent to which the performance goals have been achieved or exceeded. If the
minimum threshold established by the Committee for payments under all Annual
Incentive Awards is not achieved, if applicable, no Annual Incentive Awards will
be payable to Grantees. To the extent performance goals are achieved, the
Committee or its delegatee shall approve the extent to which the performance
goals applicable to each Grantee have been achieved and shall then determine, in
accordance with the prescribed formula, the amount of each Grantee’s Award.
Notwithstanding any provision of the Plan to the contrary, the Committee may
decrease or eliminate the amount of an Award if, in the Committee’s sole
discretion, the Committee believes such adjustment is appropriate.


12.8. Performance Awards and Code Section 162(m).






--------------------------------------------------------------------------------




If the grant of any Annual Incentive Awards are intended to be Performance
Awards that qualify under Code Section 162(m), the Committee shall follow the
procedures set forth in Section 13 of the Plan with respect to such Annual
Incentive Awards.


13.    TERMS AND CONDITIONS OF PERFORMANCE AWARDS


13.1. Performance Conditions.


The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Section 13.2 hereof in the case of a Performance Award intended to qualify
under Code Section 162(m).


13.2. Performance Awards Granted to Designated Covered Employees.


If and to the extent that the Committee determines that a Performance Award to
be granted to a Grantee who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 13.2.


13.2.1. Performance Goals Generally.


The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 13.2. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Performance Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may, in
the discretion of the Committee, be established on a Company-wide basis, or with
respect to one or more business units, divisions, subsidiaries or business
segments, as applicable. Performance goals may be absolute or relative (to the
performance of one or more comparable companies or indices). Measurement of
performance goals may exclude (in the discretion of the Committee) the impact of
charges for restructuring, discontinued operations, extraordinary items, other
unusual non-recurring items, and the cumulative effects of tax or accounting
changes (each as defined by generally accepted accounting principles and as
identified in the Company’s financial statements or other SEC filings), and any
other specific unusual or nonrecurring events or objectively determinable
category thereof as identified in writing by the Committee, in its sole
discretion, in the first 90 days of the performance period. Performance goals
may differ for Performance Awards granted to any one Grantee or to different
Grantees.


13.2.2. Business Criteria.


One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total




--------------------------------------------------------------------------------




stockholder return and earnings per share criteria), shall be used exclusively
by the Committee in establishing performance goals for such Performance Awards:
net sales; revenue; revenue growth or product revenue growth; operating income
(before or after taxes); pre-or after-tax income (before or after allocation of
corporate overhead and bonuses; net earnings; basic or diluted earnings per
share (before or after taxes); net income (before or after taxes); return on
equity; total shareholder return; return on assets or net assets; appreciation
in and/or maintenance of, share price; market share; gross profits; earnings
(including, earnings before taxes, earnings before interest and taxes or
earnings before interest, taxes, depreciation and amortization); economic
value-added models or equivalent metrics; comparisons with various stock market
indices; reduction in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels; operating margins; gross margins or
cash margin; year-end cash; debt reductions; shareholder equity; regulatory
performance; academic performances; student loan performance; student retention;
curriculum and education program improvement; accreditation; no audit finding
under Title IV of the Higher Education Act, as amended; implementation,
completion or attainment of measurable objectives with respect to research,
development, products or projects and recruiting and maintaining personnel; and
other objective criteria established by the Committee in writing in the first 90
days of the performance period.


13.2.3. Timing for Establishing Performance Goals.


Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).


13.2.4. Settlement of Performance Awards; Other Terms.


Settlement of Performance Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The maximum amount of each cash-based Performance
Award intended to constitute “performance-based compensation” under Code
Section 162(m) granted to any Grantee in any twelve (12) month period shall not
exceed Five Million Dollars ($5,000,000).


13.3. Written Determinations.


All determinations by the Committee as to the designation of Covered Employees,
establishment of performance goals and extraordinary events described in Section
13.2.1 that are to be excluded when measuring achievement of the performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, shall be made in writing in the case of any Award intended
to qualify under Code Section 162(m), to the extent required by Code
Section 162(m). To the extent permitted by Code Section 162(m), the Committee
may delegate any responsibility relating to such Performance Awards.


13.4. Status of Section 13.2 Awards under Code Section 162(m).


It is the intent of the Company that Performance Awards under Section 13.2
hereof granted to persons who are designated by the Committee as likely to be
Covered Employees within the meaning of Code Section 162(m) and regulations
thereunder shall, if so designated by the Committee, constitute




--------------------------------------------------------------------------------




“qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of
Section 13.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Grantee will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards, as likely to be a Covered
Employee with respect to that fiscal year. If any provision of the Plan or any
agreement relating to such Performance Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.


14.    OTHER STOCK-BASED AWARDS


14.1. Grant of Other Stock-based Awards.


Other Stock-based Awards, consisting of Stock units, or other Awards, valued in
whole or in part by reference to, or otherwise based on, Common Stock, may be
granted either alone or in addition to or in conjunction with other Awards under
the Plan. Other Stock-based Awards may be granted in lieu of other cash or other
compensation to which a Service Provider is entitled from the Company or may be
used in the settlement of amounts payable in shares of Common Stock under any
other compensation plan or arrangement of the Company, including without
limitation, the Company’s Incentive Compensation Plan. Subject to the provisions
of the Plan, the Committee shall have the sole and complete authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Common Stock to be granted pursuant to such
Awards, and all other conditions of such Awards. Unless the Committee determines
otherwise, any such Award shall be confirmed by an Award Agreement, which shall
contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.






14.2. Terms of Other Stock-based Awards.


Any Common Stock subject to Awards made under this Section 14 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.


15.    REQUIREMENTS OF LAW


14.1. General.


The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect




--------------------------------------------------------------------------------




the date of termination of the Award. Specifically, in connection with the
Securities Act, upon the exercise of any Option or the delivery of any shares of
Stock underlying an Award, unless a registration statement under such Act is in
effect with respect to the shares of Stock covered by such Award, the Company
shall not be required to sell or issue such shares unless the Committee has
received evidence satisfactory to it that the Grantee or any other individual
exercising an Option may acquire such shares pursuant to an exemption from
registration under the Securities Act. Any determination in this connection by
the Committee shall be final, binding, and conclusive. The Company may, but
shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or the issuance
of shares of Stock pursuant to the Plan to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the shares of Stock
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.


15.2. Rule 16b-3.


During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards and the exercise of Options granted to officers and directors hereunder
will qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To
the extent that any provision of the Plan or action by the Board or Committee
does not comply with the requirements of Rule 16b-3, it shall be deemed
inoperative to the extent permitted by law and deemed advisable by the Board,
and shall not affect the validity of the Plan. In the event that Rule 16b-3 is
revised or replaced, the Board may exercise its discretion to modify this Plan
in any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.


16.    EFFECT OF CHANGES IN CAPITALIZATION


16.1. Changes in Capitalization.


16.1.1. Changes in Stock.


If (i) the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date or (ii) there occurs any
spin-off, split-up, extraordinary cash dividend or other distribution of assets
by the Company, the number and kinds of shares for which grants of Options and
other Stock-based Awards may be made under the Plan (including the per-Grantee
maximums set forth in Section 4) shall be equitably adjusted by the Company such
that the rights of the holders of grants of Options and other Stock-based Awards
are neither enlarged nor diminished; provided that any such adjustment shall
comply with Section 409A and, in the case of Incentive Stock Options, with Code
Section 424. In addition, in the event of any such increase or decrease in the
number of outstanding shares or other transaction described in clause
(ii) above, the number and kind of shares for which Awards are outstanding and
the Option Price per share of outstanding options and SAR Exercise Price per
share of outstanding SARs shall be equitably adjusted; provided that any such
adjustment shall comply with Section 409A.




--------------------------------------------------------------------------------






16.1.2. Effect of Certain Transactions.


Except as otherwise provided in an Award Agreement, in the event of (a) the
liquidation or dissolution of the Company or (b) a reorganization, merger,
exchange or consolidation of the Company or involving the shares of Common Stock
(a “Transaction”), the Plan and the Awards issued hereunder shall continue in
effect in accordance with their respective terms, except that following a
Transaction either (i) each outstanding Award shall be treated as provided for
in the agreement entered into in connection with the Transaction or (ii) if not
so provided in such agreement, each Grantee shall be entitled to receive in
respect of each share of Common Stock subject to any outstanding Awards, upon
exercise or payment or transfer in respect of any Award, the same number and
kind of stock, securities, cash, property or other consideration that each
holder of a share of Common Stock was entitled to receive in the Transaction in
respect of a share of Common stock; provided, however, that, unless otherwise
determined by the Committee, such stock, securities, cash, property or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Awards prior to such
Transaction. Without limiting the generality of the foregoing, the treatment of
outstanding Options and SARs pursuant to this Section 16.1.2 in connection with
a Transaction in which the consideration paid or distributed to the Company’s
stockholders is not entirely shares of common stock of the acquiring or
resulting corporation may include the cancellation of outstanding Options and
SARs upon consummation of the Transaction as long as, at the election of the
Committee, (x) the holders of affected Options and SARs have been given a period
of at least fifteen days prior to the date of the consummation of the
Transaction to exercise the Options or SARs (whether or not they were otherwise
exercisable) or (y) the holders of the affected Options and SARs are paid (in
cash or cash equivalents) in respect of each share of Stock covered by the
Option or SAR being canceled an amount equal to the excess, if any, of the per
share price paid or distributed to stockholders in the transaction (the value of
any non-cash consideration to be determined by the Committee in its sole
discretion) over the Option Price or SAR Exercise Price, as applicable. For
avoidance of doubt, (1) the cancellation of Options and SARs pursuant to clause
(y) of the preceding sentence may be effected notwithstanding anything to the
contrary contained in this Plan or any Award Agreement and (2) if the amount
determined pursuant to clause (y) of the preceding sentence is zero or less, the
affected Option or SAR may be cancelled without any payment therefore. The
treatment of any Award as provided in this Section 16.1.2 shall be conclusively
presumed to be appropriate for purposes of Section 16.1.1.


16.2. Definition of Change in Control.


“Change in Control” means:


(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d 3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 16.2, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition
pursuant to a transaction that complies with Sections 16.2(3)(A), (B) and (C) or
(v) any acquisition by any of the Principal Stockholders or their Affiliates
other than in connection with a going private




--------------------------------------------------------------------------------




transaction within the meaning of Rule 13e-3 of the Exchange Act consummated
more than 12 months after the completion of the 2012 Option Exchange Program.


(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;


(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or


(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A, the Company will not be deemed to
have undergone a Change in Control unless the Company is deemed to have
undergone a “change in control event” pursuant to the definition of such term in
Section 409A.


16.3. Effect of Change in Control.


The Committee shall determine the effect of a Change in Control upon Awards, and
such effect may be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Committee may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the




--------------------------------------------------------------------------------




Grantee, the actions that will be taken upon the occurrence of a Change in
Control, including, but not limited to, accelerated vesting, termination or
assumption. The Committee may also provide in the Award Agreements at the time
of grant, or any time thereafter with the consent of the Grantee, for different
provisions to apply to an Award in place of those described in Sections 16.1 and
16.2.


16.4. Reorganization Which Does Not Constitute a Change in Control.
If the Company undergoes any reorganization, merger, or consolidation of the
Company with one or more other entities which does not constitute a Change in
Control, any Option or SAR theretofore granted pursuant to the Plan shall
pertain to and apply to the securities to which a holder of the number of shares
of Stock subject to such Option or SAR would have been entitled immediately
following such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement, any
restrictions applicable to such Award shall apply as well to any replacement
shares received by the Grantee as a result of the reorganization, merger or
consolidation.


16.5. Adjustments.


Adjustments under this Section 16 related to shares of Stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.
 
17.    NO LIMITATIONS ON COMPANY


The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.


18.    TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN


18.1. Disclaimer of Rights.


No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a Service Provider. The obligation of the Company to pay
any benefits pursuant to this Plan shall be interpreted as a contractual
obligation to pay only those amounts described herein, in the manner and under
the conditions prescribed herein. The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.


18.2. Nonexclusivity of the Plan.




--------------------------------------------------------------------------------






Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.


18.3. Withholding Taxes.


The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option or SAR, or
(iii) otherwise due in connection with an Award. At the time of such vesting,
lapse, or exercise, the Grantee shall pay to the Company or the Affiliate, as
the case may be, any amount that the Company or the Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Affiliate, which may be withheld by the
Company or the Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Affiliate to withhold the minimum required number of
shares of Stock otherwise issuable to the Grantee as may be necessary to satisfy
such withholding obligation or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 18.3 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.


18.4. Captions.
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.


18.5. Other Provisions.


Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Committee, in its sole
discretion.
 


18.6. Number and Gender.


With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.


18.7. Severability.


If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.






--------------------------------------------------------------------------------




18.8. Governing Law.


The Plan shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to the principles of conflicts of law,
provided that the provisions set forth herein that are required to be governed
by the Pennsylvania Business Corporation Law of 1988, as amended, shall be
governed by the Pennsylvania Business Corporation Law of 1988, as amended. 












18.9. Section 409A.


18.9.1. Short-Term Deferrals.


For each Award intended to comply with the short-term deferral exception
provided for under Section 409A, the related Award Agreement shall provide that
such Award shall be paid out by the later of (i) the 15th day of the third month
following the Grantee’s first taxable year in which the Award is no longer
subject to a substantial risk of forfeiture or (ii) the 15th day of the third
month following the end of the Company’s first taxable year in which the Award
is no longer subject to a substantial risk of forfeiture.


18.9.2. Adjustments.


To the extent that the Committee determines that a Grantee would be subject to
the additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A as a result of any provision of any Award, to the
extent permitted by Section 409A, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The
Committee shall determine the nature and scope of such amendment.
 
18.10. Stockholder Approval; Effective Date of Plan.


The Plan shall be effective as of the Effective Date. Any Option that is
designated as an Incentive Stock Option shall be a Nonqualified Stock Option if
the Plan is not approved by the shareholders of the Company within twelve
(12) months after the Effective Date of the Plan. No award that is intended to
qualify as performance-based compensation within the meaning of Code
Section 162(m) shall be effective unless and until the Plan is approved by the
stockholders of the Company.


18.11. Separation from Service.


The Committee shall determine the effect of a Separation from Service upon
Awards, and such effect shall be set forth in the appropriate Award Agreement.
Without limiting the foregoing, the Committee may provide in the Award
Agreements at the time of grant, or any time thereafter with the consent of the
Grantee, the actions that will be taken upon the occurrence of a Separation from
Service, including, but not limited to, accelerated vesting or termination,
depending upon the circumstances surrounding the Separation from Service.


18.12. Transferability of Awards.


18.12.1. Transfers in General.






--------------------------------------------------------------------------------




Except as provided in Section 18.12.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.


18.12.2. Family Transfers.


If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 18.12.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 18.12.2, any such Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. Subsequent transfers of transferred Awards are prohibited
except to Family Members of the original Grantee in accordance with this
Section 18.12.2 or by will or the laws of descent and distribution.


18.13. Dividends and Dividend Equivalent Rights.


If specified in the Award Agreement, the recipient of an Award under this Plan
may be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents with respect to the Common Stock or other securities
covered by an Award. The terms and conditions of a dividend equivalent right may
be set forth in the Award Agreement. Dividend equivalents credited to a Grantee
may be paid currently or may be deemed to be reinvested in additional shares of
Stock or other securities of the Company at a price per unit equal to the Fair
Market Value of a share of Stock on the date that such dividend was paid to
shareholders, as determined in the sole discretion of the Committee.




In witness whereof, Education Management Corporation has caused this 2013
Omnibus Incentive Plan to be executed in its name, by its duly authorized
officer, effective as of the Effective Date.




EDUCATION MANAGEMENT CORPORATION


                    
By: ________________________________________




Title: _______________________________________






